Order filed April 15, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                             NO. 14-13-01143-CV
                                ___________
                         LEROY STROMAN, Appellant
                                          V.
                        ROXANN MARTINEZ, Appellee


             On Appeal from the Co Ct at Law No 2 & Probate Ct
                          Brazoria County, Texas
                     Trial Court Cause No. 530200002


                                     ORDER
      The reporter’s record of the Indigency Hearing taken by Robin Rios has
been filed in this case. Robin Rios, the court reporter, for the County Court at Law
No 2 & Probate Court informed this court that appellant had not requested the
reporter’s record. On February 27, 2014, the clerk of this court notified appellant
to provide proof to this court that they had requested preparation of this record
within 15 days. Appellant filed no reply.

       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                   PER CURIAM